COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                          §
 JERRY AYOUB,                                                                No. 08-09-00320-CV
                                                          §
                             Appellant,                                           Appeal from
                                                          §
 v.                                                                          168th1 District Court
                                                          §
 MARK R. GRISSOM,                                                         of El Paso County, Texas
                                                          §
                             Appellee.                                         (TC # 2009-4350)
                                                          §

                                        MEMORANDUM OPINION

         Pending before the Court is the joint motion of Appellant, Jerry Ayoub, and Appellee,

Mark R. Grissom, to dismiss this appeal pursuant to Texas Rule of Civil Procedure 42.1, because

the parties have settled all matters in controversy. See TEX .R.APP.P. 42.1(a)(2). We grant the

motion and dismiss the appeal with prejudice. Pursuant to the parties’ agreement, we order each

party to pay its own costs and attorney’s fees.


June 8, 2011
                                                                ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.




         1
          Judge Susan Larsen of the 448th Judicial District Court signed the order which formed the basis of this
appeal. However, subsequent to the filing of the appeal, the case was transferred to the 168th Judicial District Court.